293 A.2d 295 (1972)
Irvan P. CHELLY, Plaintiff Below, Appellant,
v.
The HOME INSURANCE COMPANY, a New York corporation, Defendant Below, Appellee.
Supreme Court of Delaware.
June 22, 1972.
Howard L. Williams and Richard P. Beck, of Morris, James, Hitchens & Williams, Wilmington, for plaintiff below, appellant.
B. Wilson Redfearn, of Tybout, Redfearn & Schnee, Wilmington, for defendant below, appellee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ.
PER CURIAM.
In this action for recovery of proceeds under a policy of insurance covering accidental injury, the Superior Court granted summary judgment for the defendant insurance company and denied summary judgment for the plaintiff. The plaintiff appeals.
All of the contentions raised on this appeal were carefully considered and ruled upon below. See 285 A.2d 810. We agree with the reasoning and conclusions of the Superior Court there set forth.
Affirmed.